DETAILED ACTION
This Non-Final Office Action is in response to claims filed 9/29/2020.
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Key to Interpreting this Office Action
For readability, all claim language has been underlined.
Citations from prior art are provided at the end of each limitation in parentheses.
Any further explanations that were deemed necessary by the Examiner are provided at the end of each claim limitation.
The Applicant is encouraged to contact the Examiner directly if there are any questions or concerns regarding the current Office Action.
Claim Objections
Claim 14 is objected to because of the following informalities:  
Claim 14 recites [a]n autonomous vehicle for determining control operations for an autonomous vehicle,….receiving, by an operational model, an operational model input based on camera data from one or more cameras of an automated vehicle (emphasis added). In order to more clearly claim the invention, a standard naming convention of the “vehicle” should be made, such that only one of “automated” or “autonomous” is used, not both. Further, antecedent basis should be established between the vehicles, so as to not be interpreted as separate vehicles.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (US 2021/0398291 A1), hereinafter Sasaki, in view of Choi et al. (US 2019/0332120 A1), hereinafter Choi.
Claim 1
Sasaki discloses the claimed method for determining control operations for a vehicle (see at least ¶0139, regarding that the invention enables generation of an environment map and self-position of an automobile), the method comprising: 
receiving, by an operational model (i.e. image processing unit 20-1), an operational model input (e.g., self-motion data Dm, depth image data Id, and image data Isp) based on camera data from one or more cameras (i.e. sensor unit 15 that includes an image sensor, as described in ¶0051) of an automated vehicle (see at least ¶0050-0052, with respect to Figure 1, regarding data from sensor unit 15 is received and processed by image processing unit 20-1);
determining, by the operational model, based on the operational model input, a current environmental state and a predicted environmental state (see at least ¶0063-0073, with respect to Figure 3, regarding the various calculations performed by first motion vector detection unit 50-1 of Figure 1, so as to determine pixel information for the calculation of predicted error Δz; ¶0075-0077, with respect to Figure 6, regarding the various calculations performed by second motion vector detection unit 60 of Figure 1, so as to determine pixel information for the calculation of predicted error E);
providing, to a rules module (i.e. motion vector merging unit 70), a differential between the current environmental state and a previously predicted environmental state (see at least ¶0071, with respect to Figure 3, depicting first motion vector detection unit 50-1 of Figure 1, regarding the determination of predicted error Δz from the difference between predicted pixel information at t-1 and pixel information at t; ¶0076-0077, with respect to Figure 6, depicting second motion vector detection unit 60 of Figure 1, regarding the determination of predicted error E from the difference between current pixel data and previous pixel data).
The “environmental states” are taught by current and predicted pixels generated from the captured image data that are associated with object OB, as described in the example in which the sensor unit 15 is provided in a moving vehicle OM (see ¶0069, with respect to Figure 5). Both the first motion vector detection unit 50-1 and second motion vector detection unit 60 process pixels, and therefore, any combination of the processes performed by these units may be reasonably applied to teach the claimed invention.
Sasaki does not specifically disclose that the claimed vehicle is an autonomous vehicle, such that the method further comprises determining, based on the rules module, one or more control operations for the automated vehicle. However, Sasaki does disclose that the invention is applied to the generation of an environment map and estimation of self-position in ¶0139, which are well known functions used in autonomous vehicle control. 
For example, Choi discloses a known autonomous vehicle that determines, based on self-positioning of the vehicle 100 on a map determined by a camera 228 (similar to the rules module taught by Sasaki), one or more control operations for the automated vehicle (see at least ¶0159).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle of Sasaki, so as to be autonomous, where the high-quality image data output by the image processing unit 20-1 for self-positioning is further applied to determine, based on the rules module, one or more control operations for the automated vehicle, in the same manner that the autonomous vehicle of Choi determines, based on self-positioning of the vehicle on a map determined by a camera, one or more control operations for the automated vehicle, with the predictable result of performing autonomous driving based on the image data (abstract of Choi).
Claims 2, 9, and 15
Sasaki further discloses that the operational model input comprises the camera data and one or more motion vectors associated with the camera data (see at least ¶0071, regarding the additional use of motion vectors to determine the pixel information; ¶0076-0077, regarding the additional use of motion vectors; Figure 1, depicting the first 50-1 and second motion vector detection unit 60 using the “camera data” to generate the respective motion vectors).
Claims 3, 10, and 16
Sasaki further discloses generating, by a motion estimation module (i.e. first motion vector detection unit 50-1 and second motion vector detection unit 60), based on the camera data, the one or more motion vectors (see at least ¶0054-0055, regarding that motion vectors MV1 and MV2 are generated based on data from sensor unit 15, as depicted in Figure 1) and wherein the rules module (i.e. motion vector merging unit 70) is configured to accept, from the motion estimation model, an input associated with the one or more motion vectors (see at least Figure 1, depicting motion vectors MV1 and MV2 input to the motion vector merging unit 70).
Claims 4, 11, and 17
Choi further discloses determining the one or more control operations, as discussed in the rejection of claim 1. Choi does not perform self-location based on current and predicted pixels from the camera, as in Sasaki, and therefore, the combination of Choi and Sasaki teaches the determination of the control operations as independent of the current environmental state and the previously predicted environmental state. 
Claims 5, 12, and 18
Sasaki further discloses normalizing the camera data (see at least ¶0079-0082, with respect to Figure 7, regarding the processing of the sensor signals based on degree of reliability, taking into account noise generated by the image sensor). The limitation of “normalizing” is interpreted in light of the embodiments discussed in ¶0051-0052 of the specification filed 9/29/2020.
Claim 6
Sasaki further inherently discloses storing the predicted environmental state in a cache, as discussed in the rejection of claim 1, given that pixel information from time t-1 is used in the calculation of error.
Claims 7, 13, and 19
Sasaki further inherently discloses loading the previously predicted environmental state from the cache, as discussed in the rejection of claim 1, given that pixel information from time t-1 is used in the calculation of error.
Claim 8
The combination of Sasaki and Choi discloses the claimed apparatus for determining control operations for an autonomous vehicle, as discussed in the rejection of claim 1.
Claim 14
The combination of Sasaki and Choi discloses the claimed autonomous vehicle for determining control operations for an autonomous vehicle, comprising an apparatus configured to perform steps described in the rejection of claim 1.
Claim 20
The combination of Sasaki and Choi discloses the claimed computer program product disposed upon a non-transitory computer readable medium (see ¶0022), the computer program product comprising computer program instructions described in the rejection of claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766. The examiner can normally be reached Monday-Friday, 9 am-5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661